FILED

.lUL 2 l mill
FOR THE DISTRICT OF COLUMB[A Clll|l’i$ fbi 1118 DlSU'lCf Of CDlllmblll

)

FREDERICK BANKS, )
)

Plaintiff, )

)

v ) civil A¢rion No. / 51 - // 99

l

CENTRAL INTELLIGENCE AGENCY, el al. , )
)

Defendants. )

l

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint The application will be granted, and the complaint will be dismissed

According to plaintiff, he unlawfully confined at a state facility in Ohio; he demands his
immediate release from custody. See Compl. il l. insofar as the pleading can be construed as a
petition for a writ of habeas corpus, this district is not the appropriate place for its adjudication
The proper respondent in a habeas corpus action is the plaintiff’s warden. Rumsjield v. Padilla_.
542 U.S. 426, 434-35 (2004); Blair-Bey v. Quick. 151 F.?)d 1036__ 1039 (D.C. Cir. 1998) (citing
Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). The Court cannot entertain
this petition for a writ of habeas corpus because neither the petitioner nor his custodian is within
its territorial jurisdiction See Srokes v. U.S. Parole Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir.
2004)

Plaintiff remaining claims_, particularly those alleging the improper use of "subaural

communications and frequencies and bio-electric sensors," Compl. 1 l, and the Central

intelligence Agency’s use of "voice to skull electronic harassment technology," ia'. 11 2, will be
dismissed as frivolous and duplicative of matters addressed and rejected in prior litigation See
Banks v. Director, Ojj‘ice ofScz`ence and Ter.‘hnology, Behavz`oral Modz`fz`catz'on Um`t, No. l:l4-
CV~O()S, 2014 WL 271650, at *4-5 (M.D. Pa. Jan. 23, 2014); Banks v. Central intelligence
Agency, No. l:l3-CV-2664, 2013 WL 6328277, at *4-6 (M.D. Pa. Dec. 5, 2013).

An Order accompanies this Memorandum Opinion.

DATE;  
j 014 M( Unit%adi¢esr)istrictiudg@